Christ, Acting P. J., Rabin, Benjamin and Munder, JJ., concur: Nolan, J., dissents in part and votes to *933modify the order appealed from by deleting the provision thereof which directs appellant to turn over the records and papers in his possession, and to affirm the order as so modified, being of the opinion that, on the record presented, appellant may not be deprived of his retaining lien on the records and papers in his possession without payment of the reasonable value of his services or the furnishing of adequate security for such payment (see Matter of Hollins, 197 N. Y. 361; Robinson v. Rogers, 237 N. Y. 467; Matter of Lydig, 262 N. Y. 408; Leviten v. Sandbank, 291 N. Y. 352).